Case 19-12809-JKS              Doc 837        Filed 09/09/19 Entered 09/09/19 11:18:55                            Desc Main
                                             Document      Page 1 of 3


    UNITED STATES BANKRUPTCY COURT
    FOR THE DISTRICT OF NEW JERSEY
      Caption in compliance with D.N.J. LBR 9004-1
                                                                                              Order Filed on September 9,
    GIBBONS P.C.                                                                             2019 by Clerk U.S. Bankruptcy
                                                                                              Court District of New Jersey
    Karen A. Giannelli, Esq.
    Mark B. Conlan, Esq.
    Brett S. Theisen, Esq.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545
    E-mail: kgiannelli@gibbonslaw.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com
    Counsel to the Debtors
    and Debtors-in-Possession


    In re:                                                         Chapter 11
    NEW ENGLAND MOTOR FREIGHT, INC.,                               Case No. 19-12809 (JKS)
    et al.,                                                        (Jointly Administered)
                  Debtors. 1


               INTERIM ORDER GRANTING THE DEBTORS’ MOTION TO
           (A) EXTEND THE EXCLUSIVE PERIODS WITHIN WHICH TO FILE
           A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCE THEREOF, AND
               (B) ADJOURNING THE SEPTEMBER 5, 2019 HEARING AND
                         RELATED OBJECTION DEADLINE

          The relief set forth on the following pages, numbered two (2) through and including three

(3), is hereby ORDERED.



    DATED: September 9,
    2019




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as follows:
New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc. (2777); Apex Logistics,
Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); MyJon, LLC (7305); Hollywood Avenue
Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics, LLC (4666).



                                                                                                     2748096.1 115719-100281
Case 19-12809-JKS             Doc 837       Filed 09/09/19 Entered 09/09/19 11:18:55                     Desc Main
                                           Document      Page 2 of 3
Page:           2
Debtors:        New England Motor Freight, Inc., et al.
Case No.:       19-12809 (JKS)
Caption:        Interim Order Granting the Debtors’ Motion to (a) Extend the Exclusive Periods
                Within Which to File a Chapter 11 Plan and Solicit Acceptance Thereof and (b)
                Adjourning the September 5, 2019 Hearing and Related Objection Deadline

            Upon the Motion2 of the Debtors in the above-captioned Chapter 11 Cases seeking the

    entry of an order (a) extending the exclusive periods during which only the Debtors may file a

    chapter 11 plan and solicit acceptances thereof pursuant to section 1121(d) of title 11 of the

    United States Code, 11 U.S.C. §§ 101 and Rule 9006(b) of the Federal Rules of Bankruptcy

    Procedure, and (b) for authorization to file a combined plan of liquidation and disclosure

    statement; and the Debtors having conferred with the Committee and the lenders regarding an

    interim extension of the exclusive periods pending ongoing discussions; and the Court having

    determined that the relief sought in the Motion is in the best interest of the Debtors, their estates

    and creditors, and other parties-in-interest; and the Court having jurisdiction to consider the

    Motion and the relief requested therein; venue being proper before the Court pursuant to 28

    U.S.C. §§ 1408 and 1409; consideration of the Motion and the relief requested therein being a

    core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and adequate notice

    of the Motion has been given and that no other or further notice is necessary; and upon the record

    herein; and after due deliberation thereon; and good and sufficient cause appearing therefor;

            IT IS HEREBY ORDERED THAT:

           1.       The Motion is GRANTED as set forth herein.

           2.       The Exclusive Filing Period is extended through and including September 19, 2019.

           3.       The Exclusive Solicitation Period is extended through and including November 18,

2019.




2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                                                              2748096.1 115719-100281
Case 19-12809-JKS        Doc 837     Filed 09/09/19 Entered 09/09/19 11:18:55               Desc Main
                                    Document      Page 3 of 3
Page:       3
Debtors:    New England Motor Freight, Inc., et al.
Case No.:   19-12809 (JKS)
Caption:    Interim Order Granting the Debtors’ Motion to (a) Extend the Exclusive Periods
            Within Which to File a Chapter 11 Plan and Solicit Acceptance Thereof and (b)
            Adjourning the September 5, 2019 Hearing and Related Objection Deadline

       4.      The Official Committee of Unsecured Creditors (“Committee”) shall continue to

have the co-exclusive right with the Debtors to file a plan of liquidation, solicit acceptances thereto

and seek confirmation thereof; provided, however, during the Exclusive Periods such plan may

only be filed by the Committee jointly with the Debtors.

       5.      The hearing scheduled for September 5 at 10:00 a.m. is adjourned to September 19

at 10:00 a.m. and the deadline to object to the relief sought in the Motion is extended to September

12, 2019.

       6.      Relief requested herein is without prejudice to the Debtors’ rights to seek additional

extensions of the Exclusive Periods.

       7.      Notwithstanding applicability of any Bankruptcy Rule, the terms and conditions

 of this Order shall be immediately effective and enforceable upon its entry.

       8.      The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.




                                                                                 2748096.1 115719-100281
